DETAILED ACTION

Claim Status
Claims 1-4 is/are pending.
Claims 1-4 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 2 is vague and indefinite because it is unclear which “part” of the “resin coated metal sheet” has the recited I90º/I0º ratio.  Is the “part” refer to the same “polyester resin coating layer” with the specified amount of ethylene terephthalate units and the recited “half-value width of a peak attributable to C=O stretching vibration around 1730 cm-1”?  Or does the “part” refer to another portion or side of the “resin coated metal sheet”?
 	Claim 4 is dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claims 2, 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the location of the “part” of the “resin coated metal sheet” having the recited I90º/I0º ratio.  The specification states that the recited I90º/I0º ratio is measured for the same “polyester resin coating layer” with the recited “half-value width of a peak attributable to C=O stretching vibration around 1730 cm-1”.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	JP 2017-213884 (TAYA-JP ‘884).
 	TAYA-JP ‘884 discloses a polyester resin coated metal sheet comprising a polyester resin coating layer on one or both surfaces of a metal sheet, wherein the polyester resin coating layer has a recited half-width peak due to C=O stretching vibration around 1730 cm-1
of: (i) 20-24 cm-1 within 1-7 microns of the metal-facing side; and (ii) 14-18 cm-1 within 1-13 microns of the surface-facing side. The polyester resin coating layer comprising a polyethylene terephthalate resin containing a small amount of copolymer components (e.g., 1-15 mol%, such as 1-5 mol% isophthalic acid, etc.).  The polyester resin-coated metal sheet is formed into metal cans and containers, wherein the polyester resin coating layer having the recited half-width peak values can be present on the outside-facing surface after formation of the metal can or container. (entire document, e.g., paragraph 0009-0015, 0018, 0021-0022, 0031-0033, 0038-0043, 0046-0047, 0049, etc.)
 	Regarding claims 1, 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a polyester resin coating layer having a higher half-peak width value at the metal-facing side and a lower half-peak width value on the surface-facing side on one or both surfaces of a metal sheet in order to form stock for metal cans and containers which have a combination of excellent formability, excellent corrosion resistance, and excellent retort resistance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	JP 2010-105263 disclose polyester resin coated metal sheets with polyester resin coatings having half-value width peak values due to C=O stretching vibration around 1730 cm-1 of 16-24 cm-1.
  	JP 2003-025498 disclose polyester resin coated metal sheets with polyester resin coatings having half-value width peak values due to C=O stretching vibration around 1730 cm-1 of 10-23 cm-1.
 	JP 2016-113171 disclose polyester resin coated metal sheets with polyester resin coatings having half-value width peak values due to C=O stretching vibration around 1730 cm-1 of 15-20 cm-1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen (Vivian.chen@uspto.gov) whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

December 17, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787